{¶ 53} Although I generally concur in the judgment, I concur in the overruling of the first assignment of error for the reason that as stated in the majority opinion there were no cars parked in the parking lot and because of the testimony of the witness Bevins on three occasions that he observed defendant "trying to get something from it" (the parking "machine"). ([Tr. 24], "trying to manipulate something from the machine" [Tr. 20] and "it appeared that he was trying to take something from the machine." [Tr. 39]). This testimony, if believed, is sufficient evidence of defendant's purpose to commit theft and also supports the finding of tampering.
 {¶ 54} With respect to the fifth assignment of error, I concur in the overruling of the first part for the reasons that the note was not made part of the record on appeal, the trial court overruled a request to include it in the record of appeal, and appellant neither appealed that determination (assuming it was appealable) nor sought relief from this court pursuant to App.R. 9(E) or otherwise.
 {¶ 55} In other respects, I concur in the majority opinion.